          Case 5:17-cv-00072-BLF Document 592 Filed 04/29/20 Page 1 of 2




 1   N’T NEEDUANE MORRIS LLP                        DUANE MORRIS LLP
     Nicole E. Grigg (CA SBN 307733)                L. Norwood Jameson (GA SBN 003970)
 2   negrigg@duanemorris.com                        Admitted Pro Hac Vice
     D. Stuart Bartow (CA SBN 233107)               wjameson@duanemorris.com
 3   dsbartow@duanemorris.com                       Matthew C. Gaudet (GA SBN 287789)
     2475 Hanover Street                            Admitted Pro Hac Vice
 4   Palo Alto, CA 94304-1194                       mcgaudet@duanemorris.com
     Telephone: 650.847.4146                        David C. Dotson (GA SBN 138040)
 5   Facsimile: 650.847.4151                        Admitted Pro Hac Vice
                                                    dcdotson@duanemorris.com
 6                                                  John R. Gibson (GA SBN 454507)
     DUANE MORRIS LLP                               Admitted Pro Hac Vice
 7   Joseph A. Powers (PA SBN 84590)                jrgibson@duanemorris.com
     Admitted Pro Hac Vice                          Jennifer H. Forte (GA SBN 940650)
 8   japowers@duanemorris.com                       Admitted Pro Hac Vice
     Jarrad M. Gunther (PA SBN 207038)              jhforte@duanemorris.com
 9   Admitted Pro Hac Vice                          Alice E. Snedeker
     jmgunther@duanemorris.com                      Admitted Pro Hac Vice
10   30 South 17th Street                           aesnedeker@duanemorris.com
     Philadelphia, PA 19103                         1075 Peachtree NE, Suite 2000
11   Telephone: 215.979.1000                        Atlanta, GA 30309
     Facsimile: 215.979.1020                        Telephone: 404.253.6900
12                                                  Facsimile: 404.253.6901
     Attorneys for Defendant
13   CISCO SYSTEMS, INC.

14                              UNITED STATES DISTRICT COURT

15                             NORTHERN DISTRICT OF CALIFORNIA

16                                       SAN JOSE DIVISION

17   FINJAN, INC., a Delaware Corporation,           Case No.: 5:17-cv-00072-BLF-SVK

18                       Plaintiff,                  DEFENDANT CISCO SYSTEMS,
                                                     INC.’S CORRECTED EXHIBIT NO. 32
19                                                   TO GRIGG DECLARATION [ECF 571]
           v.
20                                                   Date: April 30, 2020
     CISCO SYSTEMS, INC., a California               Time: 1:30 PM
21   Corporation,                                    Hon. Beth Labson Freeman
                                                     Ctrm: 3, 5TH Floor
22                       Defendant.
23

24

25

26

27

28


          DEFENDANT CISCO SYSTEMS, INC.’S CORRECTED EXHIBIT NO. 32 TO GRIGG DECLARATION
          Case 5:17-cv-00072-BLF Document 592 Filed 04/29/20 Page 2 of 2




 1          Defendant Cisco Systems Inc. hereby submits [CORRECTED] Exhibit 32 to the Grigg

 2   Declaration filed on April 23, 2020 (ECF 571). Exhibit 32 is cited in Cisco’s Opposition to Finjan’s

 3   Motion in Limine No. 2 (ECF 568).

 4
      Dated: April 29, 2020                             DUANE MORRIS LLP
 5

 6                                                      /s/ Nicole E. Grigg
                                                        Nicole E. Grigg
 7                                                      D. Stuart Bartow
                                                        L. Norwood Jameson (admitted pro hac vice)
 8                                                      Matthew C. Gaudet (admitted pro hac vice)
                                                        David C. Dotson (admitted pro hac vice)
 9                                                      John R. Gibson (admitted pro hac vice)
                                                        Jennifer H. Forte (admitted pro hac vice)
10                                                      Joseph A. Powers (admitted pro hac vice)
                                                        Jarrad M. Gunther (admitted pro hac vice)
11
                                                        Attorneys for Defendant
12
                                                        CISCO SYSTEMS, INC.
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                       1
          DEFENDANT CISCO SYSTEMS, INC.’S CORRECTED EXHIBIT NO. 32 TO GRIGG DECLARATION
